Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
             DETAILED ACTION
This office action is in response to the communication filed on 04/18/2022. Claims 1 and 3-21 were pending in the application. Claims 1 and 3-21 have been rejected. 
Response to Arguments
Applicant’s arguments, see pages 9 and 10 of remarks, filed on 04/18/2022, with respect to the rejection of claims 1 and 3-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WEI et al reference (please see office action below for detail explanations)
                                                 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-11, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vir Phoha (US 8489635; hereinafter Phoha) in view of Ori Eisen (US 9396331; hereinafter Eisen) further in view of  Qing-guo WEI, machine translation of Chinese patent application No. CN 103699216 B (hereinafter WEI et al)
Regarding claim 1,  Phoha discloses a system, comprising a hardware processor (Phoha, column 4, [lines 15-20]: authentication system) to: 
receive, from a second hardware processor, a session of a plurality of cursor locations 
extract one or more features comprising a latency between a plurality of events associated with the cursor locations, wherein the one or more features are extracted based on the cursor locations and the associated action types and time stamps (Phoha, column 4, [lines 38-54]; also see column 29, [lines 5-15]); and
authenticate, authentication, 
However, Phoha fails to disclose a session of a plurality of cursor locations comprising integers representing a character displacement of a text cursor relative to a field start location, wherein the keyboard event comprises a keystroke on a keyboard; identify, or verify a user based on the one or more extracted features and send an identification, or verification to the second hardware processor.
However, Eisen teaches a session of a plurality of cursor locations comprising 
Eisen  and  Phoha are analogous art because they are from the same field of endeavor of  providing security and authentication using cursor/ keystroke events. Therefore, before the time of effective filing date of invention, it would have been obvious to a person of ordinary skill in art to modify Phoha system  to further include the features a session of a plurality of cursor locations comprising a text cursor relative to a field start location, wherein the keyboard event comprises a keystroke on a keyboard taught by Eisen since such arrangements would provide users with an effective mechanism for detecting Scripted attacks or bot net activity in a variety of environments and transactions (Eisen , Abstract, [lines 6-7])
Modified Eisen- Phoha  system fails to teach expressly  a plurality of cursor locations comprising integers representing a character displacement of a text cursor relative to a field start location. 
However, WEI et al teaches a plurality of cursor locations comprising integers representing a character displacement of a text cursor relative to a field start location (WEI et al,  page 2, line 15-30: identifying displacement of horizontal and vertical directions)
WEI et al and  Phoha are analogous art because they are from the same field of endeavor of  providing security and authentication using cursor/ keystroke events. Therefore, before the time of effective filing date of invention, it would have been obvious to a person of ordinary skill in art to further modify Eisen- Phoha   system  to include the features of a plurality of cursor locations comprising integers representing a character displacement of a text cursor relative to a field start location taught by WEI et al in order to provide users with an improved mechanism for properly classifying and detecting cursor related events (WEI et al, page 2, line 15-30)
Regarding claim 3,  Phoha discloses the system of claim 1, wherein the one or more features comprise a digraphs, a trigraphs, n-graphs or higher-level features comprising the cursor locations, an action type combination, and other information comprising a key location, a key type, or a field name (Phoha, column 7, [lines 1-8])
Regarding claim 4, Phoha teaches the system of claim 3, wherein the hardware processor is to combine the cursor locations, the associated action types, and the associated time stamps into events and stack the events in the session into a stacked event vector, wherein the hardware processor is to extract the one or more features based on the stacked event vector (Phoha, column 4, [lines 25-34])
Regarding claim 5, Phoha teaches the system of claim 3, wherein the associated action types comprise a key press or a key release (Phoha, column 4, [lines 39-45])
Regarding claim 6, Phoha teaches the system of claim 1, wherein the one or more features comprise a latency between two consecutive events of an action type combination associated with two or more of the cursor locations  (Phoha, column 4, [lnes 54-61])
Regarding claim 7, Phoha teaches the system of claim 1, wherein the hardware processor is to monitor the text field of an application for the cursor locations, the associated action types and the associated time stamps (Phoha, column 5, [lines 1-35]; and column 30, [lines 15-25]: features vector and key press latency values)
Regarding claim 8, Phoha teaches a computer-implemented method, comprising:
receiving, from a first processor (Phoha, column 4, [lines 15-20]: authentication system) a plurality of cursor locations comprising 
extracting, via a second processor, one or more features comprising a latency between a plurality of events associated with the cursor locations, wherein the one or more features are extracted based on the cursor locations and the associated action types and time stamps (Phoha, column 4, [lines 38-54]; also see column 29, [lines 5-15]); and
authenticating, 
However, Phoha fails to disclose a session of a plurality of cursor locations comprising integers representing a character displacement of a text cursor relative to a field start location, wherein the keyboard event comprises a keystroke on a keyboard; identify, or verify a user based on the one or more extracted features and send an identification, or verification to the second hardware processor.
However, Eisen teaches a session of a plurality of cursor locations comprising 
Eisen  and  Phoha are analogous art because they are from the same field of endeavor of  providing security and authentication using cursor/ keystroke events. Therefore, before the time of effective filing date of invention, it would have been obvious to a person of ordinary skill in art to modify Phoha method to further include the features a session of a plurality of cursor locations comprising a text cursor relative to a field start location, wherein the keyboard event comprises a keystroke on a keyboard taught by Eisen since such arrangements would provide users with an effective mechanism for detecting Scripted attacks or bot net activity in a variety of environments and transactions (Eisen , Abstract, [lines 6-7])
Modified Eisen- Phoha  system fails to teach expressly  a plurality of cursor locations comprising integers representing a character displacement of a text cursor relative to a field start location. 
However, WEI et al teaches a plurality of cursor locations comprising integers representing a character displacement of a text cursor relative to a field start location (WEI et al,  page 2, line 15-30: identifying displacement of horizontal and vertical directions)
WEI et al and  Phoha are analogous art because they are from the same field of endeavor of  providing security and authentication using cursor/ keystroke events. Therefore, before the time of effective filing date of invention, it would have been obvious to a person of ordinary skill in art to further modify Eisen- Phoha   method to include the features of a plurality of cursor locations comprising integers representing a character displacement of a text cursor relative to a field start location taught by WEI et al in order to provide users with an improved mechanism for properly classifying and detecting cursor related events (WEI et al, page 2, line 15-30)
Regarding claim 9, Phoha teaches the computer-implemented method of claim 8, further comprising monitoring, via the first processor, the cursor locations, the associated action types and the associated time stamps (Phoha, column 7, [lines 1-8])
Regarding claim 10, Phoha teaches the computer-implemented method of claim 9, further comprising combining, via the second processor, the cursor locations, the associated action types, and the associated time stamps into an event  (Phoha, column 4, [lines 25-34])
Regarding claim 11, Phoha teaches the computer-implemented method of claim 8, comprising stacking, via the second processor, the plurality of events in a session into a stacked event vector, wherein extracting the one or more features is based on the stacked event vector (Phoha, column 4, [lines 25-34])
Regarding claim 12, Phoha teaches the computer-implemented method of claim 8, comprising combining, via the second processor, the extracted one or more features with one or more additional features in a feature space to generate combined features, and authenticating the user based on the combined features and the learning model or the statistical mechanism (Phoha, Abstract; and column 3, [lines 42-53]; also column 30, [lines 15-25])
Regarding claim 13, Phoha teaches the computer-implemented method of claim 8, comprising updating, via the first processor, the learning model for the user in response to authenticating the user ( Phoha, column 3, [lines 42-53]; also column 30, [lines 15-25])
Regarding claim 14, Phoha teaches the computer-implemented method of claim 8, wherein authenticating or identifying the user comprises comparing the extracted one or more features to a training set of keystrokes from the user (Phoha, column 4, [lines 39-45]; and column 30, [lines 15-25]: features vectors)
Regarding claim 15, Phoha teaches 
receive a plurality of cursor locations comprising
extract one or more features comprising a latency between a plurality of events associated with the cursor locations, wherein the one or more features are extracted based on the plurality of cursor locations and associated action types and associated time stamps (Phoha, column 4, [lines 38-54]; also see column 29, [lines 5-15]); and
authenticate, identify, or verify a user based on the extracted one or more features and a learning model or a statistical mechanism and send an authentication, 
However, Phoha fails to disclose expressly  a computer program product, the computer program product comprising a computer-readable storage medium having program code embodied therewith, wherein the computer-readable storage medium is not a transitory signal per se; and a session of a plurality of cursor locations comprising integers representing a character displacement of a text cursor relative to a field start location, wherein the keyboard event comprises a keystroke on a keyboard; identify, or verify a user based on the one or more extracted features and send an identification, or verification to the second hardware processor.
However, Eisen teaches a computer program product, the computer program product comprising a computer-readable storage medium having program code embodied therewith was well-known in the art (column 7, line 65- column 8, line 5);  a session of a plurality of cursor locations comprising 
Eisen  and  Phoha are analogous art because they are from the same field of endeavor of  providing security and authentication using cursor/ keystroke events. Therefore, before the time of effective filing date of invention, it would have been obvious to a person of ordinary skill in art to modify Phoha method to further include the features a session of a plurality of cursor locations comprising a text cursor relative to a field start location, wherein the keyboard event comprises a keystroke on a keyboard taught by Eisen since such arrangements would provide users with an effective mechanism for detecting Scripted attacks or bot net activity in a variety of environments and transactions (Eisen , Abstract, [lines 6-7])
Modified Eisen- Phoha  system fails to teach expressly  a plurality of cursor locations comprising integers representing a character displacement of a text cursor relative to a field start location. 
However, WEI et al teaches a plurality of cursor locations comprising integers representing a character displacement of a text cursor relative to a field start location (WEI et al,  page 2, line 15-30: identifying displacement of horizontal and vertical directions)
WEI et al and  Phoha are analogous art because they are from the same field of endeavor of  providing security and authentication using cursor/ keystroke events. Therefore, before the time of effective filing date of invention, it would have been obvious to a person of ordinary skill in art to further modify Eisen- Phoha   method to include the features of a plurality of cursor locations comprising integers representing a character displacement of a text cursor relative to a field start location taught by WEI et al in order to provide users with an improved mechanism for properly classifying and detecting cursor related events (WEI et al, page 2, line 15-30) 
Regarding claim 16, Phoha teaches the computer program product of claim 15, further comprising program code executable by the processor to monitor the cursor locations, the associated action types and the associated time stamps, and to collect and integrate additional descriptive information (Phoha, column 7, [lines 1-8])
Regarding claim 17, Phoha teaches the computer program product of claim 15, further comprising program code executable by the processor to combine the cursor locations, the associated action types, and the associated time stamps into an event (Phoha, column 4, [lines 25-34])
Regarding claim 18, Phoha teaches the computer program product of claim 17, further comprising program code executable by the processor to stack the plurality of events in a session into a stacked event vector and extract the one or more features based on the stacked event vector (Phoha, column 4, [lines 25-34])
Regarding claim 19, Phoha teaches the computer program product of claim 15, further comprising program code executable by the processor to extract the one or more features based on two or more related events of a combined action (Phoha, column 4, [lines 25-34])
Regarding claim 20, Phoha teaches the computer program product of claim 15, further comprising program code executable by the processor to compare the extracted one or more features in a test to one or more features extracted on a training set of keystrokes from the user or test the extracted features against a machine learning model, a rule-based model, an anomaly detection model, or any statistical-based model (Phoha, Abstract; and column 3, [lines 42-53]; also column 30, [lines 15-25])
Regarding claim 21, it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore,  Eisen teaches the system wherein the hardware processor is to not receive, from the second hardware processor, any key code information corresponding to the keystroke ( Eisen, figure 6; and column 6, starts at line 42: threshold value)

              			  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/           Primary Examiner, Art Unit 2494